 In the Matter of THE Boss MANUFACTURING COMPANYandINTER-NATIONAL GLOVE WORKERS' UNION OF AMERICA, LOCAL No. 85Cases Has. C-115 and B-40.-Decided August 07, 1937GloveManufacturing Industry-Interference, Restraint or Coercion:anti-union statements ; attempts to persuade employees to resign from union ; effortsto secure disclosureof identityof union members;questioning employees regard-ing union activities and meetings-UnitAppropriate for Collective Bargaining:production employees ; eligibility for membership in complainingunion-Repre-sentatives:proof of choice : membership inunion-Collective Bargaining:refusalto recognize and negotiate with union as exclusive representative; insistenceupon proportional representation ; employer's duty as affected by majority rule-Discrimination:discharges for union activity ; non-reinstatement followingstrike-Strike:provoked by employer's unfair labor practices-EmployeeStatus:strikers; employees discriminatorilydischarged-Reinstatement Ordered:em-ployees discharged ; strikers, upon application for reinstatement-BackPayAwarded:employees discharged ; strikers, from date of denial of applicationfor reinstatement.Mr. Robert R. Rissmanfor the Board.Fyffe and Clarke, by Mr. John Harrington,of Chicago, Ill., for therespondent.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONSTATEMENTOF THE CASEUpon charges duly filed by International Glove Workers' Unionof America, Local No. 85, herein called the Union, the National LaborRelationsBoard, herein called the Board, by Lynn W. Beman,Regional Director for the Thirteenth Region (Chicago,Illinois),issued itscomplaint dated April 17, 1936, against The Boss Manu-facturing Company, Kewanee, Illinois, herein called the respondent,alleging that the respondent had committed unfair labor practicesaffectingcommerce,within the meaning of Section 8, subdivisions(1), (3), and (5), and Section 2, subdivisions (6) and (7), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint and accompanying notice of hearing were dulyserved upon the parties.In respect to the unfair labor practices, the complaint, as amended,alleged in substance (1) that the respondent discharged the follow-ing employees upon the dates set forth and thereafter refused to400 DECISIONS AND ORDERS401reinstate them : Marion McCullough, Joe Dragolovich, Jerry Barry,and Lee Brandy on about July 5, 1935, William Schneider,' on aboutJuly 12, 1935, Grace Bremmer on about July 8, 1935, and Nick Drago-lovich,2 for joining and assisting the Union; (2) that on August 8,1935, the Union was designated by a majority of the productionworkers of the respondent as their representative for collective bar-gaining; (3) that on about September 24, 1935, and thereafter, therespondent had refused to bargain with the Union as the exclu-sive representative of its production workers, who constituted aunit appropriate for purposes of collective bargaining; (4) thaton several dates prior to August 8, 1935, the respondent had refusedto bargain collectively with the Union and that the result of such re-fusals was a strike at the respondent's plant in Kewanee, Illinois,lasting from August 5 to October 16, 1935; (5) and that the re-spondent has urged, persuaded, and warned its employees againstbecoming members of the Union, has kept the members and theirmeetings under surveillance, and has otherwise coerced and intimi-dated its employees and the Union.On April 22, 1936, the respondent filed an answer to the complaintadmitting the general nature of its business and that it causedcertain raw materials to be purchased and transported in interstatecommerce, and certain of its products to be transported in inter-state commerce, but denying that its acts constituted a flow of com-merce among the several States. It further denied discharging theemployees named in the complaint, but admitted that it failed torehire Nick Dragolovich. It also denied the alleged unfair laborpractices.Subsequently the respondent filed a written motion to dismiss thecomplaint upon the grounds that the alleged unfair labor practicesdo not constitute unfair labor practices affecting commerce as definedby the Act, that the Board has no jurisdiction, and that the Act isunconstitutional for several reasons.On January 13, 1936, the Union petitioned the Board for an in-vestigation and certification of representatives pursuant to Section9 (c) of the Act. On March 27, 1936, the Board directed the RegionalDirector to conduct an investigation and provide for an appropriatehearing upon clue notice, pursuant to Section 9 (c) of the Act andArticle III, Section 3 of the National Labor Relations Board Rulesand Regulations-Series 1, as amended.Pursuant to notice, a joint hearing on the complaint and peti-tion was held in Kewanee, Illinois, commencing on April 30, 1936,before Daniel M. Lyons, the Trial Examiner duly designated by' The name of William Schneider Ras stricken from the complaint at the hearing.2The complaint does not allege the date of his discharge. 402NATIONAL LABOR RELATIONS BOARDthe Board.The Board and the respondent were represented bycounsel.At the commencement of the hearing the motion of counselfor the Board to consolidate the hearings in both the complaint andrepresentation cases was granted.Thereafter, counsel for the re-spondent renewed the motion to dismiss upon the grounds set forthin the written motion.The Trial Examiner denied the written andoral motions to dismiss insofar as they rested upon the ground thatthe Act is unconstitutional, reserving his ruling on the other groundsuntil evidence as to the nature of the respondent's business had beenintroduced.Counsel for the respondent excepted to the Trial Ex-aminer's ruling, and asked leave to have its exception saved in theevent that the motion should be finally overruled.The Trial Exami-ner granted the request.During the hearing, after evidence on therespondent's relation to interstate commerce had been offered, theTrial Examiner denied the respondent's motions to dismiss in theirentirety, saving the respondent's exceptions.After interposing hismotion to dismiss, John Harrington, counsel for the respondent,announced that the respondent would rely upon its motions to dis-miss and would not further participate in the hearing.He thereupondeparted from the hearing room.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.The respondent filed a brief to which we have givendue consideration.Subsequently the Trial Examiner filed an Intermediate Reporton the complaint finding that the respondent had committed unfairlabor practices affecting commerce within the meaning of Section8, subdivisions (1), (3), and (5), and Section 2, subdivisions (6) and(7) of the Act, and recommending reinstatement and back pay toMarion McCullough, Jerry Barry, and Grace Bremmer.However,he found that the evidence did not sustain the allegations of the,complaint that the respondent had refused to rehire Nick Dragolo-vich and had discharged and refused to reinstate Jess Harlan, LeeBrandy, and Joe Dragolovich because of union activities.Excep-tions to the Intermediate Report were thereafter filed by therespondent.On July 28, 1937, the Board granted the Union permission towithdraw its petition.We find no error in the Trial Examiner's rulings upon the re-spondent's motions and objections, and such rulings are hereby af-firmed.As set forth below, we also find that the evidence supportsthe findings and conclusions made by the Trial Examiner in hisIntermediate Report that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of Section 8,subdivisions (1), (3), and (5), and Section 2, subdivisions (6) and DECISIONS AND ORDERS403(7) of the Act.However, for reasons set forth below, we find thatthe Trial Examiner erred in finding that Jess Harlan had not beendischarged for union activities.We have fully considered the otherexceptions to the Trial Examiner's Intermediate Report and find nomerit in them. They are hereby overruled.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.RESPONDENT AND ITS BUSINESSThe respondent, The Boss Manufacturing Company, is an Illi-nois corporation, having its administrative and general nianageinentofficesand a plant at Kewanee, Illinois.The officers of the re-spondent are: Thomas R. Stokes, president; Ellis J. Waller, vicepresident; Charles D. Terry, secretary and treasurer; and FrankM. Lay, chairman of the board of directors. Its sales offices andbranch factories used for purposes of manufacture, storage, sale,and distribution of its products are located in Toledo, Findlay, andBluffton, Ohio; Fort Wayne and Lebanon, Indiana; Chicago, Peoria,and Kewanee, Illinois; Kansas City, Missouri; Los Angeles, Cali-fornia; and Brooklyn and New York, New York. The respondent'sstated capital is $3,250,000.00; the total value of all its propertyeverywhere is $4,426,106.86; its gross business transacted during 1935was $4,327,194.84, of which $1,155,079.03 was transacted in Illinois.3The respondent is principally engaged in the manufacture, sale,and distribution of workmen's gloves, mittens, and corn huskers 4 andis the largest manufacturer of workmen's gloves in the UnitedStates.The plant at Kewanee consists of the machine shop, sewing,receiving, stock, and shipping rooms, cloth cutting, leather cutting,riveting, cuff, finishing, and clerical departments.The principalraw materials used by the respondent in the manufacture of itsfinished products are leather, cotton, hide skins, flannel cloth, duck-ing, canvas, cotton cloth, knit tubing, thread, steel, cartons, boxes,rivets, coal, and coke.Over 50 per cent of the raw materials pur-chased by the respondent come from States other than the Stateof Illinois.They are shipped to Kewanee, Illinois, by rail, express,and motor truck.The cloth comes to the Kewanee plant in bales and is there cutinto the shape of gloves.The leather comes to the plant in bundlesor bales and is there cut into pieces for leather palms, leather finger-tips and other pieces, to be combined by sewing into gloves made ofa combination of leather and cotton. Some of the cut leather is put3 Board's Exhibit No. 8.4Corn huskers are hook-like implements fitted to the hand by means of leather straps orthongs. 404NATIONAL LABOR RELATIONS BOARDinto bundles and shipped to other plants of the respondent to bethere combined with cotton gloves.After the gloves are sewed,they are finished and prepared for shipment. Some of the finishedgloves are packed in the finishing room and sent directly to theshipping room from which they are shipped directly upon order.The cut leather for shipment is usually shipped out as fast as it issent to the shipping room, the only delay usually being for the pur-pose of making up a bale or case for shipment.Most of the respondent's finished products are sold and shipped toits branch sales offices and customers throughout the United States.Large quantities of incomplete and partially manufactured and fabri-cated gloves 'and mittens are shipped by rail and trucks to the otherplants of the respondent in States other than the State of Illinoisto be further manufactured, fabricated, and finished.The productsof the respondent are sold under a trademark which is registeredby the respondent in the United States Patent Office, for use in in-terstate commerce.,'The respondent advertises in trade magazinesand by direct mail.H. THE UNIONInternational GloveWorkers' Union of America, Local No. 85,affiliated with the American Federation of Labor, is a labor organiza-tionwhich admits to membership any person, not an employer,superintendent, foreman, or forewoman, who is actually engagedin the occupation of making gloves or mittens. International GloveWorkers' Union of America has approximately 17,000 members andhas signed collective bargaining agreements with 374 factorieslocated in Fulton County, New York, New York, all the glove fac-tories located in New York City, and a number of factories inWisconsin and Minnesota.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn February 22, 1935, the employees in the leather cutting de-partment of the respondent organized an independent organizationfor the purpose of dealing with the respondent concerning grievancesagainst the foremen in the leather cutting department, better work-ing conditions, and the abolition of the Bedeaux system of wagepayments.6Active in the work of the independent organization were6Board's Exhibit No. 9..The Bedeaux system is a rather complicated wage payment plan, which reduces all fac-tory work to a common denominator by setting a standard amount of required productionper minute for every sort of job.The standard is spoken of as 60 points or "B's" perhour.For reaching it, workers are given a moderate bonus, and for exceeding it, theyreceive 75 per cent of the saving,the remaining 25 per cent going to foremen,indirectlabor, and management. DECISIONS AND ORDERS405Marion McCullough, Ernest Green, and Roy Kerr, all employees ofthe 'respondent, who constituted the negotiating committee whichconferred about working conditions with the officers of the respondentat various times.On about April 17, 1935, James E. Taylor, general organizer ofthe International Glove Workers' Union, after addressing a meetingof the, independent organization, succeeded in inducing its membersto affiliate with the International Glove Workers' Union of America.The Union received its charter on about May 8, 1935.The respondent was cognizant from the first of activities of theUnion in its factory.On about May 31, 1935, John Jones, a fore-man, and William Paul, an assistant foreman, approached CamilleTremont, Ernest Paul, James Johnson, and Joe Mahalick, glovecutters of the respondent, with the proposal that one or more of themattend meetings of the Union to ."go to bat for the company", inti-mating that "the boys would be taken care of."During the courseof the conversation Jones remarked that he had a talk that morningwith Charles W. White, superintendent of the plant, who was dis-could not get a union man "to go to bat for them" at the union meet-ing.A heated argument followed. Jones suggested that Mahalickshould "go to bat for them".Ernest Paul, brother of the assistantforeman, spoke up and said : "You had better not send Mahalick, asthe boys do not like him . . . He does not belong ... is not a mem-ber of the Union . . . and you know that." -Thereupon, Ernest Paulsuggested that Tremont go, but the latter declined.On June 25, 1935, the morning after a union meeting, Jones ap-proached Tremont again, pressing him to disclose the names of thegirls in the sewing department who. belonged to the Union, whichTremont refused to do. Later the same morning, William Paul, withpaper and pencil in his hand, reiterated Jones' request for the names,but again Tremont refused.Thereupon Paul, again implored himto think of some names, saying that he would return for them in ashort time.About 9 a. m. that morning Mary,7 one of Tremont'sstackers, told him that Jones had found out who the girls were, butdid not state the source of her information.On the evenings of July 8 and 9, 1935, the Union held meetings.Prior to each of these meetings Jones approached Tremont. and askedhim if he was going to attend them. Upon receiving a negative replyand no information from Tremont in answer to his inquiries, Jonessaid : "Why don't you go up?" Tremont replied : "No, I am toobusy, I cannot get up."After a private conference with Roy Kerr,another employee, on July 9, 1935, shortly before the union meeting,7The record does not disclose Mary's full name.49446-38-vol. in-27 406NATIONAL LABOR RELATIONS BOARDJones came back to Tremont saying : "Well, the boys took a strikevote last night."Thereupon Tremont queried: "They did?" Jonescontinued : "Yes, it looks pretty bad . . .They are going to makea mistake . . .You know, that is an awful thing.You know, I hada brother that was in a strike down here at Wallworth's, and he nevercould get a job again, and he had to move all the way to California.There are some more around town that could not get any jobs inthese factories."Tremont testified that prior to July 9, 1935, Jones, after everyunion meeting, would ply him with questions about what was saidat the meeting, but met with no success.B. The dischargesMarion McCullough was employed by the respondent as a leathercutter for about 10 years prior to July 5, 1935, except for an absenceof one month in 1929, and of one year during 1932-33 when he wentto Pennsylvania to take care of his sick uncle.On about March 4,1935,McCullough, having become a member of the negotiating com-mittee of the independent organization, an organization of workersin the respondent's factory, participated in a conference with therespondent's representatives about rates of pay and conditions ofemployment.He was very active in soliciting members and organiz-ing the Union, of which he was the first vice president.He servedon the negotiating committee and conferred with the respondent'srepresentatives several times.The respondent also knew of his otherunion activities, having received its information from two unfaithfulunion members.It is significant to note that prior to his first conference with therespondent's representatives,McCullough was given the best gradesof gloves to work on, but thereafter was tendered a poorer grade.Furthermore, Jones, his foreman, began to scrutinize his work morecarefully after the conference than before.On June 28, 1935, there was a general lay-off of employees, andon the following pay-day, July 5, 1935, McCullough went to the fac-tory to get his pay for the week prior to the lay-off, it being the re-spondent's custom to pay its employees one week after the week inwhich the pay is earned.Accompanying the pay check was a slipinstructingMcCullough to report to his foreman.William Paul,.assistant foreman, notified him that his services were no longer re-quired.When McCullough inquired as to the reason, Paul told himthat the number of employees would be reduced when the plantreopened.On the following day, July 6, McCullough saw White, who hadbeen one of the respondent's representatives at the conference with DECISIONS AND ORDERS407the negotiating committee on which McCullough had served.Whitetold him there was no fault with his work, repeating the foreman'sstatement about the reduction of the force, and suggested that he lookfor another position.When McCullough asked White if his mem-bership in the Union had anything to do with his discharge, Whitebecame very excited and said : "I don't want to hear anything aboutthat organization.Don't mention union to me because I am notinterested in it."A few weeks later McCullough received a letter from the respond-ent requesting the return of his group insurance policy and contain-ing as a statement of the reasons for the return of the policy,"indefinite lay-off."The Union had applied for McCullough's rein-statement on July 9, 1935, and at various times thereafter.At thedate of the hearing he neither had been recalled to work nor had heobtained any other regular or substantially equivalent employment.McCullough's work as a glove cutter was of the highest grade.Acomparison of his work with that of his colleagues shows that hiswas always above par.When a night shift was put on in April 1934,the respondent picked the "cream of the crop", dependable and wellqualified workers, skilful enough to work without a foreman.Mc-Cullough was in that select group.After a few months on the nightshift,McCullough grew tired of night work and asked to be trans-ferred to day work.William Paul, who had then been transferredto the night shift, pleaded with him, "stick it out with me at night....You have proved very dependable and we would like to haveyou stay on here so it will make it that much easier for me."AfterMcCullough's discharge, no new outside help was hiredin the leather cutting department, but instead a lower and less skil-ful grade of cutters, known as tip cutters, were promoted to beglove cutters in the leather cutting department, and new men fromthe outside were hired as tip cutters.Prior to this time it hadbeen the custom of the respondent, -when new glove cutters wereneeded, to hire new men and break them in as glove cutters.Jerry Barry was a leather cutter and had been employed by therespondent from January 1927 to October, 1931, when he took avoluntary lay-off to find a better paying position.He was recalledto work for the respondent in August 1932, and worked as a leathercutter up to June 28, 1935, with the exception of a few seasonal lay-offs.He became an active member of the independent organizationin February 1935, and of the Union in May 1935.He was active insolicitingmembers for the Union, participated as a member of thenegotiating committee in conferences with the respondent's officers,and was particularly prominent at the meeting of May 20, 1935,when he was called upon by Thomas Blair, the production managerof the respondent, to summarize the employees' grievances. 408NATIONALLABOR RELATIONS BOARDAbout June 20, 1935, Barry and White had some discussion aboutconditions in the factory, in the course of which White said : "itwould be a good thing for the boys to decide what they expectedto do with reference to the things that did not satisfy them."Towhich Barry replied: "I think the boys and girls were justified intheir action."On June 28, the day of the closing of the-factory for the seasonallay-off,Barry was called to White's office and was informed thatHayden Lysle, a clerk at the factory, had been checking his work 'forthe last 30 days and had found that his production had been belowpar during that period.White further told him to look for workelsewhere.Prior to this he had never been warned or criticised abouthis work. It is important to note that the checking of Barry's workhad started on about May 20, the day Barry had appeared as a, mem-ber of the negotiating committee to discuss working conditions 'withWhite and others.Disheartened and discouraged because of what White had told him,Barry did not return to the plant on July 5, the next pay-day, butsent one of 'his children to get his pay.Barry testified that abouteight to 10 days after June 28th, he received from the respondent awritten notice of the termination of his employment.Upon thebasis 'of this testimony we find that Jerry Barry was officially dis-charged on about July 8, 1935.As in the case of McCullough, upon the reopening of the plant,a lower and less skilful grade of cutters, known as tip cutters, werepromoted to be glove cutters in the leather cutting department, workin which Barry was more experienced, and new men, were hired astip cutters.It is unlikely that the work of a man employed by therespondent as long as Barry had been, would fall off so' badly in a30-day period to warrant his discharge and the substitution of a maninexperienced in that type of work.The Union had applied for hisreinstatement on July 9, 1935, and at various times thereafter.Atthe time of the hearing he neither had been recalled to work by therespondent' nor had he obtained any other regular or substantiallyequivalent employment.Grace Bremmer was employed by the respondent as a leather sorterfor' two and one-half' years.During that period she had never beenlaid-off except for seasonal lay-offs.Of the four girls employed atleather sorting Grace Bremmer had worked there longest.Shejoined the Union on May 31, 1935. On about June 15, 1935, Jones,her foreman, asked her to disclose the names of the girls who wereattending the union meetings, but she refused.Thereupon, Jonesproceeded to ' tell her that unions would do her no good, that theyjust took money from her, and related to her the incident of his DECISIONS AND ORDERS409brother who had lost his job with another company because he hadjoined a union. In this manner he attempted to persuade her torefrain from union activities.About July 8, 1935, Jones sent for Grace Bremmer and AnnaScholes, another leather sorter and a member of the Union, andinformed them that all the leather sorters would be dismissed.Ofthe other two leather sorters, one quit on June 28, but the otherwas retained.Anna Scholes, who was junior to Grace Bremmer in point ofservice, was recalled to work when the factory reopened in Novem-ber 1935.Grace Bremmer testified that Anna Scholes told herthat on July 9, 1935, the day after their discharge, she saw Jones,who advised her that if she quit the Union, she could have her jobback when operations were resumed.Thereupon, Anna Scholesceased to be a member of the Union.In January 1936, Ingebord Anderson was hired to work in thesample department where Grace Bremmer worked before she be-came a leather sorter.Miss Anderson was not an employee of therespondent at the time of the June 28th lay-off, but had worked forthe respondent for a time five or six years prior to the lay-off.Grace Bremmer, upon hearing of this, went to White and appliedfor reinstatement.White told her that her name was still on thebooks.Nevertheless, at the time of the hearing she had neither beenrecalled to work nor had she obtained any other regular or substan-tially equivalent employment.JessHarlan was employed by the respondent as a husker cutterfrom April 1929 until 1931, when he was laid off for about a year.He was recalled to work as a husker cutter for the respondent inJune 1932. In September 1932 he was employed as a sweeper inthe sewing room, and worked there until about six weeks before hislay-off on June 28, 1935, when he was transferred to the leatherroom as a sweeper.He was an active member and trustee both ofthe independent organization and the Union, and served on differentcommittees.About a week after the lay-off of June 28th, Jonescalled Harlan and told him that the factory force would be cut andrequested him to turn in his group insurance policy.Harlan re-fused.On about July 20, 1936, he received an official statement in-forming him that his employment was terminated and to send inhis group insurance policy, which he refused to do.The Union hadapplied for his reinstatement several times after July 20, but at thetime of the hearing he had not been recalled to work.It is material to point out that about six weeks prior to the lay-offon June 28, Harlan was transferred from his position in the sewingroom to a position in the leather room, and Joe Boomeneck, a new 410NATIONAL LABOR RELATIONS BOARDman, was hired to take his job as a sweeper in the sewing room.We are convinced that Harlan's transfer and the hiring of anotherman to replace him in his position in the sewing room was madein anticipation and preparation of his later discharge.No evidence was offered to sustain the allegation with respect tothe refusal to reinstate Nick Dragolovich, and the evidence offeredregarding the discharge of Lee Brandy and Joe Dragolovich is in-sufficient to warrant a finding that they were discharged or refusedreinstatement because of their union activities.The allegations ofthe complaint with respect to Nick Dragolovich, Joe Dragolovich,and Lee Brandy will therefore be dismissed.We find that Marion McCullough, Jerry Barry, Jess Harlan, andGrace Bremmer were discharged for union affiliation, activities andassociations and that by such discharges the respondent has dis-criminated in regard to hire and tenure of employment and hasthereby discouraged membership in a labor organization.We find that Marion McCullough, Jerry Barry, Grace Bremmer,and Jess Harlan were employees of the respondent at the time oftheir discharge, ceased work because of an unfair labor practice, andat the time of the hearing had not obtained any other regular andsubstantially equivalent employment.C. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the employees of the respondent in themachine shop, sewing, receiving, stock, and shipping rooms, clothcutting, leather cutting, riveting, cuff, and finishing departmentsconstitute a unit appropriate for the purposes of collective bargain-ing.The respondent does not assert that any other unit is theproper one.All employees in the afore-mentioned departments,excepting supervisory and clerical employees, are eligible to mem-bership in the Union.They constitute a group engaged in theactual production of gloves and mittens and are regarded by them-selves as a distinct unit.The activities of the workers in these de-partments consist of receiving of raw material, leather staking,sorting, weighing, cloth and leather cutting, riveting, sewing, finish-ing, labeling, checking, packing, and shipping.A unit composed of the employees in machine shop, sewing, re-ceiving, stock, shipping, cloth cutting, leather cutting, riveting, cuff,and finishing departments, hereinafter called the production em-ployees, excepting supervisory and clerical employees, would insureto the employees the full benefit of their right to self-organizationand to collective bargaining, and otherwise effectuate the policies of DECISIONS AND ORDERS411the Act, and constitute a unit which is appropriate for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.2.Representation by the Union of the majority in the appropriateunitTaylor, general organizer of the International GloveWorkers'Union, testified that T. R. Stokes, president of the respondent, toldhim that there were approximately 382 production employees em-ployed by the respondent during the latter part of May 1935.OrvalHedburg, financial secretary and treasurer of the Union and anemployee of the respondent for the last 17 years, testified that therespondent employed about 382 production employees just beforethe lay-off on June 28.According to the financial secretary's rec-ords, which were produced at the hearing, 202 of the respondent'sproduction employees were members of the Union on August 8, 1935.The number of union members increased to 269 on November 15,1935, shortly after the settlement of the strike and the reopeningof the plant, which will be discussed below.We therefore find that on August 8, 1935, and at all times there-after, the Union was the duly designated representative of the ma-jority of the employees in the appropriate unit, and, pursuant toSection 9 (a) of the Act, was the exclusive representative of all theemployees in such unit for purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, or other conditionsof employment.3.The refusal to bargainOn July 9, 1935, a committee of the Union and Taylor, generalorganizer of the International Glove Workers' Union, sought a con-ference with Stokes, the respondent's president, but were referredtoWhite, superintendent of the respondent's Kewanee plant, whomet them together with other officials of the respondent.The com-mittee claiming to be the chosen representative of the workers em-ployed at the respondent's Kewanee plant, requested the reinstate-ment of the discharged employees, the elimination of the BedeauxSystem, and presented a proposed agreement relating to conditionsof employment.The respondent's representatives were not disposedto discuss the discharges and reinstatement of the employees namedin the complaint.They stated that the respondent knew more aboutwho was or was not qualified to work for the Company and that itwas the Company's choice to employ whomever it wished.How-ever,White agreed to present the agreement to the higher officersof the respondent and promised a reply on July 13.On that day 412NATIONAL LABOR RELATIONS BOARDthe committee called for a reply, was told that the respondent wouldnot sign an agreement,and received the following statement fromWhite :Under our interpretation of the Wagner Labor Bill we ques-tion our legal right or obligation to sign any written contracts oragreements of this kind,Bence are returning it to you withoutsignature or any action on our part in respect to its provisions.8On July 13, 1935, Taylor sent a letter to Stokes stating that theUnion construed the action of the respondent as a refusal to negotiateconditions of employment with the representatives of its employees.9A course of correspondence followed,the essence of which wasthat the respondent,while questioning the Union's representationof a majority of the respondent's employees,was unwilling to nego-tiate withthe Unionas the exclusive representative of its employees,even if the Union did represent a majority.19Because of the respondent's refusal to bargain-with the Unionand its refusal to reinstate the employees discriminatorily discharged,a strike was called at the Kewanee plant on August 5, 1935, com-mencing on August 8, and lasted until October 16,1935.As statedabove, by August 8, 1935,202 out of 382 production employees hadbecome members of the Union, and had designated the Union astheir representative for purposes of collective bargaining.On September 8, 1935, at a meeting between the strikers' com-mittee of theUnionand the respondent's representatives,at whichwas present Harry Scheck,a conciliator of the United States De-partment of Labor, Stokes claimed that the Union could not bargainfor all the employees because it was unfair to the employees whowere not members of the Union.He further stated that the respond-ent wouldbargain withtheUnion as to its members, but wouldrefuse tobargain withthe Union as the exclusive representative ofall the production employees.During this conference Stokes neitherchallenged nor denied that the Union represented a majority of theproduction employees.At a meeting on September 24, 1935, atwhichTaylor and David R.Clarke, the respondent's attorney,were present,the questions pre-sented were : the representation of all the workers by the Union,the Bedeaux System, the alleged rudeness and unfairness of super-visors John Jones and Clara Weiner to employees,the reinstatementof the discharged employees,and other matters presented in theagreement of July 9, which had been rejected.The respondent,through its attorney,agreed to consider the grievances against the8 Board'sExhibit No. 259 Board's Exhibit No 24.19I3oard'sExhibits Nos. 24-9,inclusive. DECISIONS AND ORDERS413supervisors, and the Bedeaux System, but refused to recognize theUnion as the sole and exclusive bargaining agency for all its pro-duction employees and refused to discuss the reinstatement of thedischarged employees.On October 4, 1935, there was a conference between the strikers'committee and the respondent's representatives at which Taylor andScheck were present.Stokes reiterated the respondent's refusal tobargain with the Union as exclusive representative of all its produc-tion employees, and presented a written "Statement of Policy" 11stating in part :The Company will meet with any employee, any group ofemployees, or the freely chosen representatives of any group ofemployees for the purpose of receiving any complaints, griev-ances, suggestions, or requests that may be presented concerningworking conditions, and will give careful and sympathetic con-sideration to any such.However, this statement had been preceded by a letter of therespondent to all its employees dated September 28, 1935, in whichthe respondent had said, "Our Company will not recognize, dealwith, or contract with the Union as the agent of all employees inour plant." 12When the "Statement of Policy" was presented to the Union ata meeting on October 4, 1935, the Union sent a letter to the respond-ent stating, "while the `Statement of Policy' is acceptable to themembership in certain details, it does not present the opportunityfor collective bargaining to which we feel we are entitled by law,"and invited further discussion with the respondent.-To this therespondent replied on October 7, 1935, stating that the "Declarationof policy covers fully the matter of collective bargaining", anddeclining a further meeting on that subject.14On October 15, 1935,a conference was held at the office of the Governor of Illinois atSpringfield at which were, present the Governor, the Mayor andPolice Commissioner of Kewanee, the State's Attorney of HenryCounty, the Adjutant General, other public officials, and represent-atives of the Union, of the respondent, and of nonunion employees.At this conference the respondent reiterated its refusal to recognizethe Union as the sole bargaining agency, but expressed a willing-ness to deal with the Union as the representative of its members.As a result of this meeting the respondent agreed to reinstate all itsemployees, including the strikers and those discharged, without dis-ii Board's Exhibit No. 15.i' Board's Exhibit No. 31.i8 Board's Exhibit No 35.14Board's Exhibit No. 36. 414NATIONAL LABOR RELATIONS BOARDcrimination as soon as there was enough work for all of them, todiscipline supervisors Jones andWeiner, to change the BedeauxSystem so that it would be acceptable to the employees, and to submitthe question of the sole bargaining agency to the National LaborRelations Board. It was agreed that the "Statement of Policy" wasto be accepted in lieu of a written agreement until the Board shoulddetermine the exclusive representative.Upon the presentation ofthis verbal agreement, the Union called off the strike on October 16,1935, and the respondent's employees started to return to work onor about October 23, 1935.On November 8 and 29, 1935, on December 18, 1935, and on Janu-ary 28, 1936, the strikers' committee requested the respondent'sofficers to reinstate the discharged employees and to modify theBedeaux System.On all these occasions the respondent, ignoring itsagreement of October 15 to reinstate the discharged employees,refused to discuss their reinstatement, declaring that it was a matterfor the management alone to determine.At the November 8th con-ference the strikers' committee charged the respondent with dis-crimination, and inquired why an inexperienced man who had notworked for the respondent before, had been hired in the huskerdepartment when experienced help was available.Stokes askedWhite, "Mr. White, do you know anything about it?"White replied,"Yes, we hired that gentleman after much discussion on it, and wedecided it might be discriminating.That fellow's pay check iswaiting for him."The union representatives tried to point out tothe respondent the wrong it committed, but the respondent claimedthat this was a management proposition and that they knew moreabout it than the employees.On April 28, 1936, the respondent sent a letter addressed to allits employees, reiterating its refusal to deal with the Union as theexclusive representative of its employee.15It is clear that the respondent, through its officers, persistentlyrefused to recognize and to bargain with the Union as the exclusiverepresentatives of its employees.We find, therefore, that on Septem-ber 8, 1935, and at all tines thereafter, the respondent refused tobargain collectively with the Union as the representative of its em-ployees in respect to rates of pay, wages, hours of employment andother conditions of employment.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of"Board'sExhibit No. 33. DECISIONS AND ORDERS415collectivebargaining and othermutual aid and protection as guar-anteed in Section7 of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEFrom April 1 to June 30, 1935, there were shipped over theBurlington Railroad to the respondent's plant from points outsidethe State of Illinois, 115 shipments totalling 397,731 pounds, andfrom July 1 to October 31, 1935, 38 shipments totalling 34,460pounds.From April 1 to June 30, 1935, the outbound shipmentsover that railroad from the respondent's Kewanee plant were 281in number, totalling 358,603 pounds, while from July 1 to October31, 1935, the outbound shipments were 213 in number, totalling but76,938 pounds.The respondent received from points outside Illinois, by meansof the Burlington Transportation Company, a carrier by motortruck, from April 1 to June 30, 1935, 32 shipments totalling 16,365pounds, and from July 1 to October 1, 1935, 15 shipments totalling7,448 pounds.The outbound shipments from the respondent's Kewanee plant topoints outside the State of Illinois from April 1 to June 30, 1935,were 206 in number, and 111,494 pounds, and from July 1 to October31, 1935, were 118 in number and 57,253 pounds.The falling off in interstate shipments during the months of thestrike indicates the restraint upon the flow of raw materials andmanufactured and processed goods from and into the channels ofcommerce caused by the respondent's unfair labor practices.We find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and have led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.THE REMEDYWe will order that Grace Bremmer, Marion McCullough, JerryBarry, and Jess Harlan be offered reinstatement to their formerpositions.Grace Bremmer, Marion McCullough, and Jerry Barryare entitled to back pay from the date of their discharge until therespondent offers to reinstate them, less any amounts earned bythem in the meantime. In view of the Trial Examiner's failure tofind in his Intermediate Report that Jess Harlan was dischargedbecause of union activities, the respondent could not have beenexpected to reinstate Jess Harlan after it received the IntermediateReport (June 22, 1936) and therefore it should not be required to 416NATIONAL LABOR RELATIONS BOARDpay back pay from that time to the date of this decision.However,the respondent will be required to pay back pay to Jess Harlanfrom July 20, 1935, the date of his discharge, to June 22, 1936, andfrom the date of this decision to the time of such offer of reinstate-ment, less any amounts earned by him during such periods.16We have found that the respondent's production workers struckon August 8, 1935, owing to the respondent's refusal to bargain col-lectively with its employees and its refusal to reinstate the employeesdiscriminatorily discharged.Since the strikers ceased work as aconsequence of, and in connection with a current labor dispute, andbecause of the respondent's unfair labor practices, those strikers whohave not obtained any other regular or substantially equivalentemployment have been since August 8, 1935, and still were "em-ployees" of the respondent within the meaning of Section 2, sub-division (3) of the Act when the strike was settled.However, whenthe plant reopened on October 23, 1935, the respondent employed anumber of individuals who were not so employed at the time of thestrike on August 8, 1935.The respondent is under a duty to rein-state the strikers to their former positions and to restore the statusquo which existed prior to its commission of the unlawful acts.Therefore, we shall order the respondent to offer to those employeeswho were on strike on August 8, 1935, and who have not obtainedregular and substantially equivalent employment elsewhere, immedi-ate and full reinstatement to their former positions, without prej-udice to their seniority and other rights or privileges; and placethose for whom work is not available on a preferred list to be offeredemployment as it arises on the basis of seniority' by classificationsbefore any other persons are hired.Our order will also provide thatemployees whose application for reinstatement is refused by therespondent in violation of this order herein shall be entitled to backpay accruing from the date of the refusal of the application to thedate of reinstatement, less any amount earned during that period.17CONCLcsIONs OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board finds and concludes as amatter of law :1.International GloveWorkers' Union of America, Local No. 85,is a labor organization, within the meaning of Section 2, subdivision(5) of the Act."Matter of E R. Haffelfin,ger Company,Inc, and United Wallpaper Crafts of NorthAmerica, Local No6, 1 N L R B.760;Matterof Mann EdgeTool Company and FederalLabor Union No. 187'79, 1 N.LR B 97717Matter of Oreqon Worsted Company and United Textile Workers of America, Local1435, Case No C-167,decided July 16, 1937,(supra, p 36). 'DECISIONS AND ORDERS4172.The strike of the employees was a labor dispute, within themeaning of Section 2, subdivision (9) of the Act.3.Marion McCullough, Jerry Barry, Grace Bremmer, Jess Harlanand those who struck on August 8, 1935, are employees of therespondent, within the meaning of Section 2, subdivision (3) of theAct.4.The respondent, by discriminating in regard to the hire andtenure of employment of Marion McCullough, Grace Bremmer,' JessHarlan, and Jerry Barry, and each of them, and thereby discourag-ing membership in a labor organization, has engaged in and is en-gaging in unfair' labor practices, within the meaning of Section 8,subdivision (3) of the Act.5.All the production employees of the respondent, exceptingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.6.By virtue of Section 9 (a) of the Act, International GloveWorkers' Union of America, Local No. 85, having been selected astheir representative by a majority of the employees in an appropriateunit, was on August 8 and at all times thereafter has been, the ex-clusive representative of all the employees in such unit for thepurposes of collective bargaining.7.The respondent, by refusing to bargain collectively with therepresentatives of its employees on September 8, 1935, and there-after, has engaged in, and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (5) of the Act.8.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section. 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, The Boss Manufacturing Company, and its officers,agents, successors, and assigns shall:1.Cease and desist from interfering with, restraining, or coercingits employees in the exercise of their rights'to self-organization, toform, join, or assist labor organizations, to' bargain collectivelythrough representatives of their own choosing, and to engage in con- 418NATIONAL LABOR RELATIONS BOARDcerted activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act;2.Cease ' and desist from refusing to bargain collectively withInternational Glove Workers' Union of America, Local No. 85, asthe exclusive representative of all its production employees, except-ing supervisory and clerical employees;3.Cease and desist from discouraging membership in GloveWorkers' Union of America, Local No. 85, or any other labor organi-zation of its employees, by discharging and refusing to reinstateemployees, or otherwise discriminating in regard to hire and tenureof employment or any term or condition of employment, or by threatsof such discrimination.4.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Grace Bremmer, Jerry Barry, Marion McCullough, andJess Harlan immediate and full reinstatement, respectively, to theirformer positions without prejudice to their seniority, or other rightsand privileges ;b.Upon application, offer to those employees who were on strikeon August 8, 1935, and who have not obtained regular and substan-tially equivalent employment elsewhere, immediate and full rein-statement to their former positions, without prejudice to their senior-ity or other rights or privileges; and place those for whom employ-ment is not available on a preferred list to be offered employmentas it arises on the basis of seniority by classifications before anyother persons are hired;c.Make whole all employees who were on strike on August 8, 1935,for any losses they may suffer by reason of any refusal of their appli-cation for reinstatement in accordance with paragraph 4b herein, bypayment to each of them, respectively, of a sum equal to that whicheach of them would normally have earned as wages during the periodfrom the date of any such refusal of their application to the date ofreinstatement, less the amount, if any, which each, respectively, earnedduring said period;d.Make whole Grace Bremmer, Marion McCullough, and JerryBarry for any loss of pay they have suffered by reason of their dis-charge by payment to each of them, respectively, of a sum of moneyequal to that which each of them, respectively, would normally haveearned as wages from the date of their discharge to the date of theoffer of reinstatement pursuant to this order, less any amount earnedby each of them, respectively, during such period;e.Make whole Jess Harlan for any loss of pay he has suffered byreason of his discharge, by payment to him of a sum of money equalto that which he would normally have earned as wages during the DECISIONS AND ORDERS419periods from July 20, 1935, the date of his discharge, to June 22, 1936,and from the date of this decision to the time of such offer of rein-statement, less any amount he has earned during such period;f.Upon request, bargain collectively with International GloveWorkers' Union of America, Local No. 85, as the exclusive represent-ative of all its production employees, excepting supervisory and cleri-cal employees, for the purpose of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions ofemployment;g.Post notices at a conspicuous place on each floor of the respond-ent'sKewanee plant stating: (1) that the respondent will cease anddesist in the manner aforesaid; and (2) that said notices will remainposted for at least thirty (30) consecutive days from the date ofposting;h.Notify the Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.